NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50278

                Plaintiff-Appellee,             D.C. No. 3:10-cr-05124-BEN

 v.
                                                MEMORANDUM*
JOSE LUIS CASTILLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Luis Castillo appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillo contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The high-end sentence is substantively reasonable in light of the

18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Castillo’s multiple violations of supervised release. See Gall, 552 U.S.

at 51. Moreover, contrary to Castillo’s contention, the record reflects that the

district court considered his mitigating arguments and sufficiently explained the

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

To the extent that Castillo claims that the district court improperly considered the

entire petition to revoke, rather than solely the admitted allegation, he cannot

establish plain error. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.

2008). His counsel stipulated that the court could consider the entire petition.

      AFFIRMED.




                                          2                                     16-50278